Per Curiam,
This case came into the court below by appeal of a resident taxpayer from the audit of the accounts of township auditors for the year ending March 6, 1909. Upon application of counsel for both parties, the court framed an issue for the determination of several questions, and amongst them, whether John H. Rupert, tax collector, should be surcharged with the sum of about $160, or any part thereof, and directed the case to be tried without further pleadings. Subsequently, the court referred the case to an auditor "to determine the matters involved and make a report to the court.” This mode of procedure seems to have been acquiesced in without objection by either party, and as its regularity is not now questioned, we need pass no opinion on it. After hearing, the auditor made a report in which he restated the account, found a balance due the township from this appellant of $160.89, and surcharged him with this amount together with $27.54, one-half the costs of the proceeding before the auditor. After hearing, the court overruled the exceptions and confirmed the report, and to that decree the court, at the request of the appellant, granted an exception and sealed a bill. This was the only exception taken or asked for to the action of the court, and under the authority of Dun-more Borough School District v. Wahlers, 28 Pa. Superior Ct. 35; Berks County v. Linderman, 30 Pa. Superior Ct. 119, and Devlin's Case, 39 Pa. Superior Ct. 311, a general exception to the decree of the court is not sufficient to bring up the whole case for review upon the evidence. See also Mifflin Township Poor District v. Schuylkill County Poor District, 37 Pa. Superior Ct. 611. It follows that the fifth and sixth assignments of error need not be considered. We are of opinion also that the exception was not sufficient to bring upon the record, for purposes of review here, the rulings of the auditor rejecting certain offers of evidence alluded to in the other assignments of error. But even if it were, the fourth assignment must be overruled, because it was clearly incompetent and im*496proper to introduce the petition of certain citizens and taxpayers to show their wishes regarding the matter then under judicial investigation. As to the other three assignments, it is sufficient to say that, if the tax duplicates of preceding years had any relevancy in the determination of the balance due from the collector upon an audit of his account for the year of 1909, it does not appear by the assignments of error or by the offers themselves as printed elsewhere in the paper-book. It is incumbent on the party making an offer to make it sufficiently broad and sufficiently explicit to enable the appellate court, in case of its rejection, to determine whether the ruling injured him or not: Feingold v. Katz, 43 Pa. Superior Ct. 333.
The motion of the appellee is allowed, and the appeal is quashed at the costs of the appellant.